Citation Nr: 1241311	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-11 627	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II, diabetes mellitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) " Tiger Team " in Cleveland, Ohio, which denied service connection for PTSD, and granted service connection for type II, diabetes mellitus, and assigned a 20 percent disability rating, effective January 31, 2007.  

By April 2012 rating decision, the Chicago RO granted service connection for PTSD, and assigned a 50 percent rating, effective January 31, 2007.  In a statement dated in May 2012, indicated his satisfaction with that decision.  Thus the PTSD claim is not before the Board.  


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, in a statement dated in September 2012, the Veteran indicated he wished to withdraw the appeal for an initial rating in excess of 20 percent for type II, diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated in September 2012, the Veteran indicated that he wished to withdraw the appeal for a higher initial rating for the service-connected type II, diabetes mellitus.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative. 38 C.F.R. § 20.204.  The Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review this appeal and it is hereby dismissed.


ORDER

The appeal for an initial rating in excess of 20 percent for type II, diabetes mellitus, is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


